DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 18, and 19 of US Pat. No. US 11,044,763. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US Pat. No. US 11,044,763
1. An aerial user equipment device comprising: a receiver configured to receive first information from a network, the first information indicating a height threshold; a controller configured to determine whether a height of the aerial user equipment device meets a condition, the condition being based on the height threshold; and a transmitter configured to transmit second information to the network in response to determining that the height meets the condition, the second information indicating a status of the aerial user equipment device.
13. A system comprising: an unmanned aerial vehicle (UAV) comprising: a receiver configured to receive a set of Random Access preambles, a controller configured to select one of the Random Access preambles, and a transmitter configured to transmit the selected Random Access preamble; a first cell comprising a receiver configured to receive the selected Random Access preamble; and a second cell comprising a receiver configured to receive the selected Random Access preamble.
18. The system of claim 16, wherein the UAV status is based on: whether a first signal received from the first cell meets a first received signal threshold requirement, and whether a second signal received from the second cell meets a second received signal threshold requirement.
19. The system of claim 16, wherein the UAV status is based on whether an altitude at which the UAV is located meets a height threshold requirement.



As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained in claims 13, 18, and 19 of US Pat. No. 10,938,972. The difference between the compared claims consists basically in the wording, as well as the renaming of the limitations elements, and that the former is, in some instances, a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claims 3 and 4 claim a method and apparatus, respectively, disclosing similar subject matter as claim 1; therefore, the same rejection rationale applies.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PHUYAL et al., US 20180324662 A1, hereinafter “PHUYAL.”
Consider claim 1. PHUYAL discloses:
	an aerial user equipment device (see fig. 7) comprising: 
a receiver configured to receive first information from a network (see paragraph [0062]: Referring to FIG. 7, assume that drone 700 is a commercial drone that is authorized to access a terrestrial wireless communication subscriber network while in-flight, and is thereby attached to (e.g., camped on) BS 1...), the first information indicating a height threshold (FIG. 10A illustrates a process by which a drone-coupled UE conveys a message indicative of in-flight status in accordance with an embodiment of the disclosure. Referring to FIG. 10A, at block 1000A, the drone-coupled UE determines whether it is currently engaged in a flying state. The determination of block 1000A can occur in a variety of ways. For example, the drone-coupled UE may be communicatively coupled to a drone, which notifies the drone-coupled UE as to whether the drone is currently engaged in the flying state (or flying mode), e.g., based on the status of one or more of its mechanical or electrical components. In another example, various measurements (e.g., speed, altitude, etc.) made independently by the drone-coupled UE itself may be sufficient for the drone-coupled UE to determine and/or differentiate between its in-flight or grounded status. In one example, such determination may be based on a reference altitude/height threshold, i.e., if the current altitude/height of the drone-coupled UE meets the threshold requirement, then the UE is considered to be in a flying state. In one example, the determination may be based on the speed of the drone-coupled UE. In another example, the determination may be based on the direction in addition to the speed (i.e., velocity). In another example, the determination may be based on the combination of the above. In one example, such threshold(s) (e.g., reference height, threshold height, speed, velocity etc.) may be provided by the network to the UE); 
a controller (see paragraph [0063]: ... as described above with respect to FIG. 2B, the manner in which drone-coupled UEs are coupled to respective drones via a physical coupling (e.g., a temporary physical coupling such as being taped onto the drone, or a semi-permanent coupling such as being integrated or built-into a structure of the drone), a communicative coupling (e.g., the drone-coupled UE is interfaced communicatively to a controller on the drone, to permit the drone-coupled UE to engage in flight control of the drone), or both) configured to determine whether a height of the aerial user equipment device meets a condition (see paragraph [0098]: Referring to FIG. 12A, in an example, the flying state handover protocol may be configured with new hysteresis and threshold parameters related to handover that are customized (or optimized) for expected conditions associated with in-flight drone-coupled UEs. Moreover, the process of FIG. 12A may be repeated each time the network component makes a new determination as to whether the drone-coupled UE is engaged in the flying state or the non-flying state), the condition being based on the height threshold (see paragraph [0097]: ... the determination of block 1200A may be configured to provide a higher degree of confidence that the drone-coupled UE has truly switched between the flying state and the non-flying state before the handover protocol is authorized to be switched. For example, assume that a “default” minimum height threshold to qualify for the flying state is normally 30 m. Now further assume that a drone-coupled UE is determined to be in a non-flying state, such that the network component is implementing a non-flying state handover protocol for the drone-coupled UE. In this case, the minimum height threshold for implementing a handover protocol transition may be augmented (e.g., to 40 m, 50 m, etc.) to avoid ping-ponging. So, different thresholds and/or parameters may be utilized for assessing grounded or in-flight status of a drone-coupled UE in certain circumstances...); and 
a transmitter configured to transmit second information to the network in response to determining that the height meets the condition, the second information indicating a status of the aerial user equipment device (see paragraph [0074]: FIG. 10A illustrates a process by which a drone-coupled UE conveys a message indicative of in-flight status in accordance with an embodiment of the disclosure... In one example, such determination may be based on a reference altitude/height threshold, i.e., if the current altitude/height of the drone-coupled UE meets the threshold requirement, then the UE is considered to be in a flying state.).
Consider claim 2. PHUYAL teaches claim 1, and further discloses wherein the transmitter is further configured to transmit a message to a target cell in the network after transmitting the second information, the message for establishing a connection with the target cell (see paragraph [0022]: FIG. 11B illustrates a drone-coupled UE handing off directly between base stations while skipping or bypassing an intervening base station in accordance with an embodiment of the disclosure; see paragraph [0085]: In another example, a mobility pattern of the drone-coupled UE may be evaluated. Drone-coupled UEs engaged in the flying state are expected to have less frequent handovers (e.g., because environmental changes and propagation loss over time are more predictable), such that direct neighbor cells may be “skipped” during handoff, which does not normally occur with respect to UEs that are not flying. This scenario is shown in FIG. 11B, whereby a UE coupled to drone 1100B hands off directly from BS A to BS C (skipping or bypassing “intervening” BS B), while UE 1105B (which is not flying) hands off from BS A to BS B, and then later from BS B to BS C. It will be appreciated that UE handoffs are determined in part based upon wireless signal(s) from the UE, such that this example of block 1100A is also based in part upon wireless signal(s) from the drone-coupled UE. By performing a handoff, the UE inherently transmits a message to a target cell in the network after transmitting the second information, the message for establishing a connection with the target cell).
Independent claims 3 and 4 claim a method and apparatus, respectively, disclosing similar subject matter as claim 1; therefore, the same rejection rationale applies.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., communication terminal device applicable to aerial vehicle and mobile communication.
US 10880146 B2		US 10764917 B2		US 10756447 B2
US 10715373 B2		US 10679510 B2		US 20190337637 A1
US 10234872 B2		US 10225867 B2		US 10127449 B2
US 20180220450 A1	US 20180069606 A1	US 9783286 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 1, 2022